Citation Nr: 1409793	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-13 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to December 1951.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the claims file is with the RO in Muskogee, Oklahoma.

In November 2011, the appellant testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

To establish Dependency and Indemnity Compensation (DIC) benefits for the cause of the Veteran's death, the evidence must show that a service-connected disability caused, or contributed substantially or materially to cause, that death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).  The Board notes that at the time of the Veteran's death he was service-connected for posttraumatic stress disorder (PTSD), cold weather injury residuals of the left and right feet, cold trauma of the left and right hands with symptoms of cold intolerance, bronchial asthma, and a history of malaria.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Robinette  v. Brown, 8 Vet. App. 69 (1995).

A death certificate reflects that the Veteran died in January 2010.  The immediate cause of death was a cerebrovascular event.  Coronary artery disease and hypertension are listed as significant conditions contributing to death.

The appellant alleges that the Veteran's cerebrovascular event, which caused his death, was related to his military service.  Specifically, the appellant alleges that the Veteran's service-connected cold weather injuries, PTSD, and asthma either caused, or caused to be worsened, the Veteran's coronary artery disease and hypertension, which contributed to the Veteran's cerebrovascular event, which caused his death.

A private physician, Dr. John Randolph, submitted a December 2011 letter stating the Veteran "had a number of severe frost bite injuries involving both of his feet and hands as well as malaria.  In my opinion, I think these were more likely than not to have contributed or caused his death."  

Because a VA examiner has not opined as to whether Veteran's service-connected disabilities either caused, or caused to be worsened, his coronary artery disease, hypertension, or the cerebrovascular event which caused or contributed to the Veteran's death, the Board finds that an opinion addressing the issue is necessary to fairly decide the merits of the claim.

Finally, it appears that there may be outstanding VA and private medical records. 
The most recent VA treatment records are current only as of December 2001, and no records appear from Dr. Randolph.  These should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and ask her to identify any additional sources of VA and non-VA treatment for the Veteran's cerebrovascular event, coronary artery disease, and hypertension since December 2001.  She is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to these disabilities.  

2.  After obtaining the necessary authorization from the appellant, obtain and associate with the claims folder all pertinent medical records from any provider identified by appellant from whom the Veteran received treatment for his cerebrovascular event, coronary artery disease, or hypertension from December 2001 until the Veteran's death, to include the VA Medical Center in Oklahoma City, Oklahoma and Dr. John Randolph at Oklahoma Heart Hospital Physicians.  All attempts to obtain those records should be noted in the claims folder, and the appellant should be notified of any unsuccessful efforts.

3.  Notify the appellant that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the onset and/or recurrence of the Veteran's cerebrovascular event, coronary artery disease, or hypertension in-service and post-service and any relationship between these conditions and the Veteran's service or service-connected disabilities.

4.  After the above development has been completed, schedule a VA examiner to review the Veteran's claims file and determine whether the Veteran's cerebrovascular event, coronary artery disease, or hypertension were caused or aggravated by any aspect of the Veteran's service-connected disabilities.  The claims folder should be reviewed by the examiner and that review should be noted in the examination report.  The examiner should provide rationale for the opinions provided, with citation to relevant medical findings.  The examiner should reconcile any opinion offered with all other evidence of record, including the December 2011 private opinion.  The examiner should acknowledge and discuss any lay evidence.  The examiner is requested to provide an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the cerebrovascular event, coronary artery disease, or hypertension that caused or contributed to the Veteran's death was caused by or was or due to his service-connected PTSD, cold weather injury residuals of the right and left feet, cold trauma of the right and left hands with symptoms of cold intolerance, bronchial asthma, and/or history of malaria.

5.  Then readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


